DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
 
Response to Amendment
The Amendment, filed on 12/30/2020 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1, 3, 5, 10-12, 14, 17, 18, 21, 22, 25 and 26 have been considered and examined.  Claims 2, 4, 6-9, 13, 15, 16, 19, 20, 23 and 24 have been canceled.


Allowable Subject Matter
Claims 1, 3, 5, 10-12, 14, 17, 18, 21, 22, 25 and 26 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim(s) 1 is allowable because limitations an auxiliary spare tire brake light for a vehicle having a spare tire with a rim having spokes and openings and being secured on lugs at the back of the vehicle, the auxiliary spare tire brake light comprising: a plurality of closely spaced, interconnected, side-by-side lights arrayed in a continuous ring projecting from, and secured to, the peripheral portion of the support such that spacing between the plurality of lights along the continuous ring is uniform; the plurality of lights only receive an electrical signal through the cable to control the plurality of lights together as a single group based on a single user input., wherein the cable extends through a hole located in the peripheral portion; wherein the plurality of lights are a plurality of light emitting diodes that are attached as a ring to the peripheral portion; and wherein the support is tree of a secondary cover or attachment disposed over the plurality of lights are not disclosed. 
The closest prior art are Colorado JK, 3rd brake light mode 2.0 (www.youtube.com/watch?v=HYC5TgQ2qU4) (see transcript of video) and Lee (US Pub. 2003/0169595). While Colorado JK discloses an auxiliary spare tire brake light with lights arrayed in a ring and Lee discloses a tire light, but not an auxiliary spare tire brake light. Neither Colorado JK nor Lee disclose or suggest in summary that spacing between the plurality of lights along the continuous ring is uniform; wherein the cable extends through a hole located in the peripheral portion.
a circular support disc formed of a single piece of material and having a central portion and a peripheral portion; a plurality of closely spaced, interconnected, side-by-side light emitting diodes (LEDs) attached to the support disc extending in a circular array around the peripheral portion of the support disc such that spacing between the plurality of lights along a continuous ring is uniform and the circular array is free of any visible gaps beyond the uniform spacing between the plurality of lights when the plurality of lights are turned on; and wherein the plurality of LEDs are secured to the peripheral portion by a friction fit or interference fit condition; where the wire extends through a hole located in the peripheral portion; and wherein the support is free of a secondary cover or attachment disposed over the plurality of lights are not disclosed. 
Colorado JK, 3rd brake light mode 2.0 (www.youtube.com/watch?v=HYC5TgQ2qU4) (see transcript of video) and Lee (US Pub. 2003/0169595). While Colorado JK discloses a spare tire brake light with lights arrayed in a ring and Lee discloses a tire light, but not an auxiliary spare tire brake light. Neither Colorado JK nor Lee disclose or suggest in summary the plurality of lights along a continuous ring is uniform and where the wire extends through a hole located in the peripheral portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The remaining claims are allowable due to their dependency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/GLENN D ZIMMERMAN/Examiner, Art Unit 2875     

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875